Name: Commission Regulation (EEC) No 3109/88 of 7 October 1988 amending Regulation (EEC) No 2819/79 as regards certain textile products (category 65) originating in Turkey
 Type: Regulation
 Subject Matter: trade;  Europe;  leather and textile industries
 Date Published: nan

 No L 277/38 Official Journal of the European Communities 8 . 10 . 88 COMMISSION REGULATION (EEC) No 3109/88 of 7 October 1988 amending Regulation (EEC) No 2819/79 as regards cetain textile products (category 65) originating in Turkey HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the other provisions of Commission Regulation (EEC) No 2819/79, the import document referred to in Article 2 of that Regulation shall be issued or endorsed for the products listed in Annex I only on presentation of an export information document corres ­ ponding to the specimen shown in Annex II. The said export information documents shall be issued by the Istanbul, Izmir (Smyrna) Cukurova and Bursa Textile Exporters' Associations. Any export advice note should be presented to the competent authorities in the Member States within one month of its date of i$sue. The import document referred to in Article 2 of Regulation (EEC) No 2819/79 may be used for two months from the date of issue. In exceptional circum ­ stanes that period may be extended by a month . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Comrriunity, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as amended by Regulation (EEC) No 1243/86 (2), and in particular Article 10 thereof, After consultation within the Advisory Committee set up by Article 5 of that Regulation, Whereas Commission Regulation (EEC) No 2819/79 (3), as last amended by Regulation (EEC) No 1847/88 (4), makes imports of certain textile products originating in certain non-member countries subject to Community surveillance ; Whereas Turkey has introduced administrative procedures to provide rapid information on the trend of trade in certain textile products ; Whereas a system of administrative cooperation has been established between the European Economic Community and Turkey with regard to trade in certain textile products referred to in the Annex to this Regulation ; Whereas, in order to be effective, such administrative cooperation must have a consistent statistical basis ; Whereas it is appropriate that this Regulation should not apply in respect of those products referred to in the Annex to this Regulation, in so far as these originated in Turkey and have been introduced into the customs territory of the Community prior to its entry into force, but have not been released into free circulation in the Community, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall not apply in respect of products originating in Turkey which have previously been introduced into the customs territory of the Community, but which have not been released into free circulation in the Community. It shall apply until 31 December 1988 . This Regulation shall ' be binding in its entirety and directly applicable in all Member States . i Done at Brussels, 7 October 1988 . For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 35, 9 . 2. 1982, p. 1 . (2) OJ No L 113, 30 . 4. 1986, p. 1 . 0 OJ No L 320, 15 . 12. 1979, p. 9 . (4) OJ No L 163, 30 . 6 . 1988 , p. 19 . 8 . 10. 88 Official Journal of the European Communities No L 277/39 ANNEX I Category CN code Description Units Third country 65 5606 00 10 tonnes TurkeyKnitted or crocheted fabric other than those of categories 38 A and 63, of wool, of cotton or of man-made fibresex 6001 10 00 6001 21 00 6001 22 00 6001 29 10 6001 91 10 6001 91 30, 6001 91 50 6001 91 90 6001 92 10 6001 92 30 6001 92 50 6001 92 90 6001 99 10 ex 6002 10 10 6002 20 10 6002 20 39 6002 20 50 6002 20 70 ex 6002 30 10 6002 41 00 6002 42 10 6002 42 30 6002 42 50 6002 42 90 6002 43 31 6002 43 33 6002 43 35 6002 43 39 6002 43 50 6002 43 91 6b02 43 93 6002 43 95 6002 43 99 6002 91 00 6002 92 10 6002 92 30 6002 92 50 6002 92 90 6002 93 31 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 class="page"> ANEXO U  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II - ANEXO II 1 Exporter (name, full address, country) Exportateur (nom, adresse complÃ ¨te , pays) ORIGINAL 2 No 3 Management year : AnnÃ ©e de gestion : 4 Category number : NumÃ ©ro de catÃ ©gorie : 5 Consignee (name, full address, country) Destinataire (nom, adresse complÃ ¨te , pays) EXPORT INFORMATION DOCUMENT (Textile products) DOCUMENT INFORMATION D'EXPORTATION (Produits textiles) To be sent to the importer Copie Ã envoyer Ã l' importateur 6 Country of origin Pays d'origine 7 Country of destination Pays de destination 8 Place and date of shipment  Means of transport Lieu et date d'embarquement  Moyen de transport 9 Suppl DonnÃ © ementary details Ã ­es supplÃ ©mentaires 10 Marks and numbers  Number and kind of packages DESCRIPTION OF GOODS Marques et numÃ ©ros  Nombre et nature des colis DÃ SIGNATION DES MARCHANDISES 1 1 Combined nomen ­ clature (CN) codes Codes de la nomen ­ clature combinÃ ©e (NC) 12 Quantity (') QuantitÃ © 13 Value (&gt;) fob Turkey Valeur fob Turquie This document must be presented to the competent authorities in the importer member country within one month of its date of issue. Le prÃ ©sent document doit Ã ªtre prÃ ©sentÃ © aux autoritÃ ©s compÃ ©tentes du pays membre importateur dans un dÃ ©lai d'un mois Ã compter de la date de sa dÃ ©livrance . (i) in th e cu rr en cy of th e sa le co n tr ac t  D an s la m on na ie du co n tr at de vent e . (') Sh ow n et w ei gh t (kg) an d al so qu an tit y in th e un it pr es cr ib ed fo r categor y . In di qu er le po id s n et e n ki lo gr am m es ai ns i q u e la qu an tit e da ns I'u ni te pr ev ue po ur la categori e . 14 CERTIFICATION BY THE TURKISH AUTHORITY  VISA DE L'ASSOCIATION EXPORTATRICE TURQUE : I , the undersigned, certify the authenticity of the above information. Je soussignÃ © certifie J'authenticitÃ © des informations donnÃ ©es ci-dessus. At-Ã On-Le Signature Stamp-Cachet 15 COMPETENT ASSOCIATION (name, full address, country) ASSOCIATION COMPÃ TENTE (nom, adresse complÃ ¨te, pays)